DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 January 2021 has been entered.
Claims 1-4 and 6-35 are pending.
This Action is Non-Final.

Claim Interpretation
The claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4-25, and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ezaki et al. (US 20030037264) in view of Ducharme et al. (US 20130046981).
As per claims 1, 16, 20, 22, 24, and 25, Ezaki et al. discloses a server, system, method, and integrated circuit comprising:
and a memory controller for the one-time programmable non-volatile memory; the memory controller configured: to send a first number which has been generated in the integrated circuit to a server (see paragraph [0142] the IC card generates a random number Rc2); and 
in response to receiving a signed device initialization message from the server, the signed device initialization message comprising a device initialization message and a signature, and the device initialization message comprising a second number (see paragraphs [0142]-[0143] where the server sends a message with a signature, random numbers and a certificate): 
to determine whether the first and second numbers are equal and whether the signature is valid using a public key stored in the integrated circuit; and in response to determining that the first and second random numbers are equal and that the signature is valid: perform an action (see paragraphs [0142]-[0143] and [0146] where the IC compares the random numbers and in response to a match, the IC card performs an action).
Ezaki et al. fails to explicitly disclose the use of one-time programmable memory for use in programming a device identity to the IC.
However, Ducharme et al. teaches the use of random numbers, the first of which is generated by the IC, for use in programming a device identity to the onetime programmable memory of the IC (see paragraphs [0043]-[0044] and paragraph [0024]-[0026] showing the secret code/values are identity information in one-time programmable memory).

Motivation to do so would have been to allow the server to program the IC (see Ducharme et al. paragraphs [0024]-[0026] and [0042]-[0044]).
As per claim 4, the modified Ezaki et al. and Ducharme et al. system discloses a random number generator configured to generate a random number and to provide the random number to the memory controller (see Ducharme et al. paragraph [0043]).
As per claim 5, the modified Ezaki et al. and Ducharme et al. system discloses a public cryptographic engine configured, in response to receiving data from the memory controller which includes the signature, to verify the signature (see Ezaki et al. paragraphs [0142]-[0143] and Ducharme et al. paragraphs [0043]-[0044]).
As per claim 6, the modified Ezaki et al. and Ducharme et al. system discloses a function enabler configured, in dependence upon values in the one-time programmable non-volatile memory to enable one or more functions (see Ducharme et al. paragraphs [0029]-[0033] and [0039]).
As per claim 7, the modified Ezaki et al. and Ducharme et al. system discloses the one-time programmable non-volatile memory further comprises: a third part for storing a value indicating which enableable function(s) of the integrated circuit is (are) enabled; and a fourth part for storing a value indicating which disableable function(s) of the integrated circuit is (are) disabled (see Ducharme et al. paragraphs [0029]-[0033] where the PP and PM areas control enabled and disabled features).
As per claims 8, 9, 17, 18, 21, 23, and 29, the modified Ezaki et al. and Ducharme et al. system discloses he memory controller is configured: to send a third random number which has been generated in the integrated circuit to a feature enablement server and content of the first, second, third and fourth parts of the one-time programmable memory; and in response to receiving a signed function enablement message from the feature enablement server, the signed function enablement message 
As per claims 10, 19, and 30, the modified Ezaki et al. and Ducharme et al. system discloses the one-time programmable non-volatile memory further comprises: a fifth part for storing a value for a user-defined purpose; wherein the memory controller is configured: to send a seventh random number which has been generated in the integrated circuit to a user server and content of the fifth part of the one-time programmable memory; and in response to receiving a signed user-defined message from the user server, the signed user-defined message comprising a user-defined message and a signature, the 
As per claims 11, 12, and 14, the modified Ezaki et al. and Ducharme et al. system discloses the IC is digital, mixed-use, or microcontroller/system-on-chip (see Ezaki et al. paragraph [0111] and Ducharme et al. paragraph [0014]).
As per claim 13, the modified Ezaki et al. and Ducharme et al. system discloses the use of non-volatile random-access memory (see Ducharme et al. paragraphs [0024]-[0025]).
As per claim 15, the modified Ezaki et al. and Ducharme et al. system fails to explicitly disclose the integrated circuit is part of an industrial system or motor vehicle.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the IC methods of the modified Ezaki et al. and Ducharme et al. system into an industrial system or motor vehicle in order to initialize/provision/update the integrated circuits already in these systems.
As per claims 31 and 35, the modified Ezaki et al. and Ducharme et al. system discloses the random number is in plaintext (see Ezaki et al. paragraphs [0142]-[0143]).
As per claims 32 and 33, the modified Ezaki et al. and Ducharme et al. system discloses a public cryptographic engine, configured, in response to receiving the device initialization message from the memory controller to build a digest in dependence on the initialization message to verify the signature of the digest using a public key (see Ezaki et al. paragraphs [0142]-[0143]), but fails to explicitly disclose the public key is hardwired.  However, Official Notice is taken that at a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to hardwire a public key in the IC of the modified Ezaki et al. and Ducharme et al. system in order to ensure the IC can only authenticate with a specific entity.
As per claim 34, the modified Ezaki et al. and Ducharme et al. system discloses the server is configured, in response to receiving a first random number from an integrated circuit: to generate a digest in dependence on the initialization message and to generate the signature from the digest using a private key (see Ezaki et al. paragraphs [0142]-[0143]).
Claims 2, 3, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ezaki et al. and Ducharme et al. system as applied to claims 1 and 25 above, and further in view of Mo et al. (US 20170132078).
As per claims 2 and 26, the modified Ezaki et al. and Ducharme et al. system discloses to read a device identity from the first part of the one-time programmable non-volatile memory; to determine 
While the modified Ezaki et al. and Ducharme et al. system generally discloses the comparisons, they fail to explicitly disclose the verification of stored values.
However, Mo et al. teaches such verification (see paragraph [0052]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the verification of the Mo et al. system in the modified Ezaki et al. and Ducharme et al. system.
Motivation to do so would have been to detect storage failures (see Mo et al. paragraph [0053]).
As per claims 3 and 27, the modified Ezaki et al., Ducharme et al., and Mo et al. system discloses to read an identity valid value from the second part of the one-time programmable non-volatile memory; to determine whether the identity valid value read from the second part of the one-time programmable non-volatile memory and the identity valid value programmed into the second part of the one-time programmable non-volatile memory are equal; and in response to determining that the identity valid values are equal: to send a message to the device initialization server for confirming that device initiation has been completed (see Ezaki et al. paragraphs [0142]-[0143], Ducharme et al. paragraphs [0043]-[0044] and Mo et al. paragraphs [0052]-[0053]).
As per claim 28, the modified Ezaki et al., Ducharme et al., and Mo et al. system discloses sending a third random number which has been generated in the integrated circuit to feature enablement server and content of the first, second, third and fourth parts of the one-time programmable memory; and in 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419